Citation Nr: 1015384	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to higher initial ratings for service-connected 
posttraumatic stress disorder (PTSD), evaluated as 30 percent 
disabling effective from March 4, 2005, and as 50 percent 
disabling effective from July 9, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
granting service connection and assigning an initial 
disability rating of 30 percent from the March 4, 2005, 
effective date of service connection for PTSD.  Jurisdiction 
over the veteran's claims file was later transferred to the 
Seattle, Washington, RO.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of the hearing is contained in the claims file.  
The Board in November 2008 remanded the case for additional 
development.  It now returns for further review.



FINDINGS OF FACT

1.  For the initial rating period from March 4, 2005, up to 
July 8, 2009, the veteran's service-connected PTSD was 
manifested by no more than occasional decrease in work 
efficiency and intermittent inability to perform occupational 
tasks due to such symptoms as panic attacks and sleep 
impairment.  

2.  For the rating period from March 4, 2005, up to July 8, 
2009, and for any interval during that period, the weight of 
the evidence has been against the presence of disability due 
to PTSD manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances in 

motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

3.  For the rating period beginning July 9, 2009, the 
veteran's service-connected PTSD is most nearly approximated 
as having caused occupational and social impairment, with 
reduced reliability and productivity due to difficulty 
establishing and maintaining social or work relationships.  

4.  For the rating period beginning July 9, 2009, and for any 
interval during that period, the weight of the evidence is 
against the presence of disability due to PTSD manifested by 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation, obsessional rituals, intermittent cognitive or 
speech impairment, near-continuous panic or depression 
significantly affecting functioning, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance or hygiene, difficulty adapting to stressful 
circumstances, or inability to establish or maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  For the initial rating period from March 4, 2005, up to 
July 8, 2009, the weight of the evidence is against a higher 
disability rating than the 30 percent assigned, and is 
against higher disability rating than the 30 percent assigned 
for any interval during that rating period.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2009).

2.  For the rating period beginning July 9, 2009, the weight 
of the evidence is against a higher disability rating than 
the 50 percent assigned, and is against higher disability 
rating than the 50 percent assigned for any interval during 
that rating period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice. 

The Veteran was afforded VCAA notice by a April 2007 letter, 
prior to the RO's initial adjudication of the appealed claim 
in August 2007.  That VCAA notice letter addressed residuals 
of a back injury, responsive to the Veteran's claim submitted 
in February 2007 for an increased evaluation for his back 
disorder.  The VCAA letter informed the Veteran of the notice 
and duty-to-assist provisions of the VCAA, and informed 
generally of the information and evidence necessary to 
substantiate the claim for an increased evaluation for his 
back disorder.  Based on the evidence presented, the RO in 
August 2007 granted service connection and a separate 10 
percent evaluation for lower extremity radiculopathy 
(characterized in that decision as "decreased sensation in 
left lateral calf associated with lumbosacral spine disc 
disease status post diskectomy") under Diagnostic Code (DC) 
8521, distinct from a 40 percent disability rating already 
assigned for lumbosacral spine disc disease status post 
diskectomy.  Thus, the present claim is downstream of that 
claim for an increased evaluation for the Veteran's back 
disorder.  

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for increased disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to a separate rating assigned as part 
of that disability and/or effective date of the award, VA is 
not required to provide a new VCAA notice with respect to the 
matter of his entitlement to that additional rating assigned 
(which amounts to the issue of a higher initial rating for 
that additional disability rating assigned), or a higher 
(initial) rating and/or an earlier effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding that, 
when a claim for service connection has been proven, the 
purpose of 38 U.S.C.A. § 5103(a) has been satisfied and the 
requirement of notice under its provisions has been 
satisfied).

Here, the Veteran's appealed claim for a higher initial 
rating for PTSD falls within the pattern above.  Thus, no 
additional VCAA notice was required with respect to the 
appealed issue.  Furthermore, in the course of appeal, 
following the Veteran's Notice of Disagreement (NOD) with the 
appealed June 2005 rating action granting service connection 
for PTSD, the RO issued a VCAA letter in March 2007 
addressing the claim for a higher initial evaluation.  In 
that letter, the Veteran was informed of the notice and duty-
to-assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate the claim 
for a higher initial rating.  This notice was prior to 
readjudication of the claim by a SSOC in March 2008.  In 
addition, following the Board's remand of the claim in 
November 2008, the Appeals Management Center (AMC) issued an 
additional VCAA letter in November 2008, and thereafter 
readjudicated the claim by an SSOC in December 2009.  

The VCAA letters in March 2007 and November 2008 informed of 
the respective roles of the Veteran and VA in developing the 
claim and obtaining evidence, and that it was ultimately the 
Veteran's responsibility to see that pertinent evidence not 
in Federal possession was obtained.  The letters also 
provided the Veteran with general notice of the evidence 
required to satisfy the claim.  He was also by a separate 
letter in March 2006 afforded notice of how disability 
ratings and effective dates are assigned, with the RO thereby 
complying with the requirements of Dingess v. Nicholson, 
supra.

VA's duty to assist the Veteran in the development of the 
claim includes assisting him in the procurement of service 
treatment records and pertinent post-service treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that 
the RO and AMC adequately developed the claim based on the 
Veteran's assertions and the information and evidence 
provided.  The RO and AMC appropriately requested from him 
(and from other sources) his service treatment records and 
post-service VA and private treatment and evaluation records.  
Pursuant to the Board's remand, the AMC also requested Social 
Security Administration records.  All service, VA, private, 
and SSA records received were associated with the claims 
file.  The RO also informed the Veteran, including by the 
appealed rating action and subsequent SOC and SSOCs, of 
records obtained, and thus by implication of records not 
obtained, in furtherance of his claim.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The case presents no 
reasonable possibility that additional evidentiary requests 
would further the appealed claim adjudicated herein.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.

The Veteran was afforded QTC or VA examinations in April 2005 
and July 2009 to address current PTSD and its severity.  
Those examiners adequately addressed both the Veteran's 
assertions and objective findings.  The examination reports, 
taken together with the balance of the treatment and 
examination reports of record, are adequate for the Board's 
adjudication of the appealed claim.  As discussed in detail 
below, the nature and extent of the PTSD has been 
sufficiently established by these examinations and the record 
as a whole for the Board's adjudication, and the evidence 
presented is sufficient to rate the PTSD based on applicable 
rating criteria under appropriate diagnostic codes, also as 
discussed below.  See Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).

The Veteran was duly afforded the opportunity to produce 
additional evidence to support his claim, and did so 
including by testimony before the undersigned in September 
2008.  As discussed above, the record is also otherwise 
appropriately developed.  Thus, the Board determines that the 
evidentiary record is adequate, and the only significant 
medical question remaining pertaining to the Veteran's claim 
for a higher initial evaluation for lower extremity 
radiculopathy was in this case, based on development already 
undertaken, the responsibility of the Veteran.  See 38 C.F.R. 
§ 3.303.

The Board also finds that development instructed by the 
Board's November 2008 remand has been substantially 
fulfilled.  This included obtaining any additional pertinent 
treatment records with the Veteran's assistance, obtaining 
SSA records, affording the Veteran an additional VA 
examination for compensation purposes to address his PTSD, 
and thereafter RO/AMC readjudication of the claim with 
issuance of an SSOC prior to return of the case to the Board.  
These developments were all accomplished by the RO and AMC.  
Only substantial, and not strict, compliance with the terms 
of a Board remand is required pursuant to Stegall v. West, 11 
Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  

In view of the foregoing, the Board finds that all 
notification and development actions needed to render a 
decision on the Veteran's claim on appeal herein adjudicated 
have been accomplished.

II.  Claim for Higher Initial Ratings for PTSD

For the Veteran's service-connected PTSD, the RO has assigned 
an initial 30 percent evaluation effective from the March 4, 
2005, date of service-connected, and has assigned a 50 
percent evaluation beginning July 9, 2009.  Both of these are 
considered initial ratings because they arise from the 
initial rating assigned with service connection and from an 
ongoing appeal of that rating assignment.  An appeal from the 
initial assignment of a disability rating, as in this case, 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, in relevant part, 38 
U.S.C.A. 1154(a) (West 2002) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
statements may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms). 

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine the relative 
credibility of the evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  The U.S. Court of Appeals for the 
Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements.

The veteran's PTSD is rated under the General Rating Formula 
for Mental Disorders, which provides percentage ratings as 
follows:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50%

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships.          
70%

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.          100%

38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  

The Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
issued important guidance on the application of the current 
psychiatric rating criteria.  The Court stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The court 
also stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the Court also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.

The Global Assessment of Functioning (GAF) scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Richard v. Brown, 9 Vet. App. 
266, 267, quoting the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV) p. 32.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

At his September 2008 videoconference hearing before the 
undersigned, the Veteran testified to having difficulties 
dealing with others at work, and to drinking a lot to help 
with sleep and to keep him from thinking about past events.  
He added that he had some difficulties with the law due to 
fighting, involving assault charges, which would generally 
occur when someone said the wrong thing, with no one thing in 
particular triggering his anger.  He further testified to 
attempting to self-medicate to control his PTSD.  

He testified to leaving his home perhaps three times a week 
for regular activities such as grocery shopping.  He added 
that he had nightmares almost every night, which caused him 
to wake himself up.  He also testified to having panic or 
anxiety attacks, which sometimes occurred weekly and 
sometimes occurred almost daily.  He did not know what would 
trigger these attacks.  He added that he was currently taking 
medication for depression.  However, he clarified that he was 
taking citalopram, which was to help him sleep and control 
nightmares.  He testified to having difficulty trusting 
psychological counselors, and did not have one now but was 
seeking one, and relied on his wife to talk to.  He expressed 
that his PTSD caused him to have difficulty being close to 
his school-aged children.  

The Veteran also testified that he was receiving Social 
Security disability, which he had been receiving for one 
month.  However, he did not mention his PTSD to the Social 
Security office or the counselor who prepared his Social 
Security disability claim.  Rather, he informed them about 
his heart, multiple sclerosis, and other conditions.  

At the hearing, the Veteran added that he did not receive 
regular care at VA, but rather saw a physician in their town 
for his heart condition.  His spouse explained that the 
nearest VA facility was almost a three-hour drive away.  She 
added that their cardiologist had just been approved for fee-
basis treatment paid through VA.  The Veteran then expressed 
a willingness to attend a further examination to address his 
PTSD, and one was accordingly afforded him in July 2009.  

At the Veteran's April 2005 VA examination, the examiner 
concluded that he had PTSD due to his Vietnam experiences, 
but concluded that the effects of the disorder were 
substantially confined to the social sphere, without apparent 
effect on his work capacity.  That examiner noted that the 
Veteran had significant physical disabilities that affected 
his capacity to work, though he still had an automotive 
repair business.  The examiner assigned a GAF of 55 based on 
significant impairment in capacity to maintain interpersonal 
relationships related to his PTSD.  The Veteran's score on a 
mini mental status examination was 30 out of 30, showing no 
impairment in tested mental/cognitive functioning.  The 
examiner also remarked on the Veteran's stoic aspect in the 
face of his past military experiences and present 
circumstances, which included multiple sclerosis diagnosed in 
1987 with ongoing weakness and numbness on the left side, and 
coronary artery disease status post myocardial infarction in 
2000.  This stoicism may be associated with his social 
impairment.  

At the Veteran's July 2009 PTSD examination the examiner 
assessed that his PTSD was moderate to severe.  This examiner 
assigned a GAF of 45, but also noted that the Veteran had 
environmental stressors including unemployment, poor health, 
and limited income.  The examiner concluded that he "is 
unemployable now" but failed to elaborate whether this 
unemployability is related to his PTSD.  The examiner did 
note, however, that while the Veteran had had an automobile 
repair shop he was no longer working, and that he had 
reported that this was due to his 2006 heart attack.  

The July 2009 examiner noted that the Veteran self-reported 
past suicidality primarily when drinking heavily, without 
current suicidality.  The examiner also noted that the 
Veteran was not psychotic, had no delusions or 
hallucinations, had "pretty well preserved" memory for 
immediate, recent, and remote events, and was alert and 
oriented in all spheres.  The only symptoms potentially of 
dysfunction objectively noted upon the mental status 
examination were a displayed apparent discomfort talking 
about issues covered at the examination, a "stern-like" 
affect, eye contact avoidance, and repeatedly looking at his 
watch.  

While at the July 2009 examination, the Veteran reported 
occasional triggered memories of Vietnam and nightmares of 
combat.  He also reported daily intrusive memories of combat.  
He reported nightmares of combat, but added that he usually 
could not remember these nightmares.  

While the Veteran's statements including in testimony before 
the undersigned and to psychiatric examiners for compensation 
purposes in April 2005 and July 2009 were to the effect that 
symptom including of difficulties with sleep and panic were 
attributable to his PTSD, the record as a whole, including 
particularly records obtained from the Social Security 
Administration (SSA), cast doubt on the degree to which such 
impairing symptoms as sleep disturbance and panic, and even 
to some degree his social isolation, may be attributable to 
the Veteran's PTSD rather than his noted severe physical 
disabilities.  

A statement from F.M. Blake Associates submitted to SSA on 
the Veteran's behalf dated in July 2007 provides a portrayal, 
based on present medical evidence and the Veteran's own 
accounts, of severe disability due to cardiovascular disease 
and multiple sclerosis, among other ailments, with 
attribution of sleep impairment, panic response, and limited 
activities outside the home to these physiological 
conditions.  Notably absent is any attribution of disability 
to his PTSD.  Quoting from that submitted statement:

[The claimant] suffers from severe 
atherosclerotic heart disease status post 
coronary angioplasty stent in 1999, a repeat 
coronary angiography in 2002 for recurrent chest 
pain.  He underwent angioplasty in May 2006.  He 
recently suffered 2 more heart attacks and was 
admitted to the hospital on 5/13/07 then 
transferred to [another medical center] for 
further surgery.

. . . 

He is limited in lifting and carrying, avoiding 
this due to his chest pain and tightness when he 
tries to lift/carry even small items.  He is 
easily fatigues (sic) and out of breathe (sic).  
He has disturbed sleep patterns, waking up 3-4 
times in the night with shortness of breath and 
panic feeling.  His joint arthritis affects his 
ability to sit very long.  His stomach hernia 
limits the amount of time he can sit also.  His 
walking is limited as he gets out of breath, must 
take his nitro.  Standing too long in one spot 
increases his stomach pain.  He is much slower at 
his personal care, at times needing to stop to 
take nitro pill to finish showering.  He does not 
shop anymore due to chest pain and joint pain.  
He has no stamina and easily falls asleep just 
watching TV.  He only drives short distances 
around town, if longer he must have someone drive 
with him.  His past diagnosis of MS has affected 
his cognitive abilities.  He cannot respond as 
quickly as he used to, must focus on what was 
said to answer properly. 

Medical evidence within the record generally supports these 
medical assertions and is consistent with these assertions of 
symptomatic physical disabilities.  The Board does not 
believe further development is required to better discover 
the degree to which claimed disabilities of PTSD are 
attributable to the Veteran's physical ailments.  However, 
the Board does here find that these assertions and the 
medically documented underlying severe physical impairments 
significantly weigh against the Veteran's assertions of more 
severe disability due to his PTSD than is reflected in the 
presently assigned initial ratings.  That he has effectively 
claimed the same symptoms as attributable to physical 
ailments in support of his SSA claim and as attributable to 
his PTSD in support of his VA PTSD claim without 
acknowledging in either claim the possibility of other 
disability causing the symptoms, weighs against his 
credibility in his assertion of symptoms and severity of his 
PTSD.  Because the identified symptoms of PTSD consist 
primarily of the Veteran's self-reported nightmares, sleep 
impairment panic, and social impairment, without confirmatory 
findings or observations on VA or official examinations or in 
treatment records of these symptoms, this failure on the part 
of the Veteran to acknowledge physical causes or potential 
causes of symptoms undercuts the weight to be afforded 
Veteran's assertions of severity of symptoms due to PTSD, as 
well as the weight to be afforded medical findings of those 
symptoms because those findings are in this case 
significantly dependent upon the Veteran's assertions.  

Upon careful consideration of the record as a whole and the 
relative weight and credibility to be afforded the pieces of 
evidence presented, the Board concludes that the weight of 
the evidence of record is to the effect that the Veteran's 
PTSD does not result in any substantial effect on his 
capacity for employment, notwithstanding his contentions.  
Supporting this conclusion, both the April 2005 and July 2009 
examiners found mental (as opposed to physical) work-like 
functioning to be essentially intact at those examinations by 
objective observation, with the Veteran's April 2005 mini 
mental health score notably 30/30 and mental functioning upon 
mental status evaluation at both these examinations 
essentially intact.  Further, as reported by the Veteran at 
these examinations, he had maintained operation of his 
automotive shop until he could no longer work (having ceased 
work between those two examinations) due to his 
cardiovascular disability.  Noted ongoing PTSD symptoms 
including some social detachment, daily recurrent memories of 
Vietnam, and reported nightmares of Vietnam impairing sleep, 
do not appear to have caused more than a fairly limited 
impairment of social functioning related to his PTSD in the 
past, with only slightly greater impairment in social 
functioning suggested by the weight of findings and 
conclusions at the most recent examination in July 2009.  
 
For the rating period prior to July 9, 2009, although the 
Veteran has testified to some panic-type symptoms and sleep 
difficulty, his PTSD has not been shown by the weight of the 
evidence to have resulted in more than occasional decrease in 
work efficiency and intermittent inability to perform 
occupational tasks due to his PTSD.  This approximates the 
disability criteria for a 30 percent evaluation under the 
diagnostic criteria for psychiatric disorders.  38 C.F.R. 
§ 4.130, DC 9411.  For this interval, reduced reliability and 
productivity in social and occupational spheres due to PTSD 
has not been shown due to such symptoms as flattened 
affected, speech evidencing cognitive impairment, panic 
attacks more than weekly, difficulty understanding complex 
commands, memory impairment, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, or 
difficulty establishing and maintaining work and social 
relationships.  Id.  While during this interval some 
difficulties with social relationships have been noted, the 
weight of the evidence - including particularly as evidenced 
by the generally good level of mental functioning shown upon 
psychiatric evaluation in April 2005 and by the Veteran's 
self-report of functioning at that examination - is against 
any significant difficulties with interpersonal work 
functioning due to PTSD.   

For the interval beginning July 9, 2009, the weight of the 
evidence is to the effect that the Veteran has reduced 
reliability and productivity due to panic-type symptoms and 
difficulty establishing and maintaining social relationships 
due to his PTSD.  This approximates the disability criteria 
for a 50 percent evaluation under the diagnostic criteria for 
psychiatric disorders.  Id.  However, for this interval 
disability due to his PTSD has not been manifested by more 
severe symptoms, such as deficiencies in most occupational 
and social areas, or in judgment or thinking or mood, due to 
such symptoms as suicidal ideation, obsessional rituals, 
intermittent cognitive or speech impairment, near-continuous 
panic or depression significantly affecting functioning, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance or hygiene, difficulty adapting to 
stressful circumstances, or inability to establish or 
maintain effective relationships.   Thus, for this interval 
these criteria for a 70 percent evaluation for a psychiatric 
disorder are not met.  Id.  

The Board therefore finds that the Veteran's PTSD most nearly 
approximated psychiatric disability warranting a 30 percent 
evaluation, but not more, for the interval prior to the July 
9, 2009, VA examination, and has most nearly approximated 
disability warranting a 50 percent evaluation for the 
interval beginning with the July 9, 2009, VA examination.  
The RO has already granted these ratings for the Veteran's 
PTSD for these periods, and hence the Board concludes that 
the preponderance of the evidence is against a higher 
disability evaluation than the ratings assigned, for any 
pertinent time period.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.1

The Board finds that the weight of the evidence is also 
against any intervals of lesser functioning due to PTSD 
during these initial rating periods, so that staged ratings 
are not warranted beyond the ratings already assigned, and 
hence the weight of the evidence is against granting a higher 
initial evaluation for any such staged intervals.  
38 U.S.C.A. § 5107; Fenderson.  


ORDER

Entitlement to a higher initial evaluation than the 30 
percent assigned for PTSD for the interval from March 4, 
2005, through July 8, 2009, is denied.  

Entitlement to a higher initial evaluation than the 50 
percent assigned for PTSD for the interval beginning July 9, 
2009, is denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


